Citation Nr: 0403141	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right eye injury, superficial punctuate 
keratitis with scarring and bibulous haze.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

The current appeal arose from a March 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional and Office 
and Insurance Center (RO&IC) in St. Paul, Minnesota.  The 
RO&IC denied entitlement to an evaluation in excess of 10 
percent for the service-connected disability of the right 
eye.

In April 2001 the RO&IC determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a chronic 
acquired disorder of the left eye.  While the veteran 
initially submitted a notice of disagreement with this 
determination, in a subsequent statement he clarified that he 
wished to drop his appeal for the left eye, and that his 
appeal was limited to the denial of entitlement to an 
increased evaluation for his service-connected right eye 
disability.

In July 2001 the veteran provided oral testimony before a 
Decision Review Officer at the RO&IC, a transcript of which 
has been associated with the claims file.

In August 2002 the veteran and his wife provided oral 
testimony before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals (Board) sitting at the RO&IC, a 
transcript of which has been associated with the claims file.

This appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

While the RO&IC provided a notice letter to the veteran 
referable to the VCAA in March 2001, such letter did not 
fully comply with the notice requirements of the VCAA on the 
issue on appeal, as clarified by Quartuccio, supra.  

As to the notice requirements of the VCAA, the Board directs 
the attention of the VBA AMC to Pellegrini v. Principi, No. 
01-944 (U.S. Vet. App. January 13, 2004.  In that decision 
the CAVC stated that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2003) must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".

Additionally, when the case was before the Board for 
appellate review in April 2003, the Board undertook internal 
development of the veteran's claim since criteria then in 
effect permitted the Board to do so.  




The Board requested a medical opinion from a VA specialist in 
ophthalmology.  The specialist's opinion dated in September 
2003 addressed the medical issue on appeal and has been 
associated with the claims file.

However, the veteran's representative, in his January 2004 
statement on the veteran's behalf on appeal, advised the 
Board that his statement did not constitute waiver of the 
medical opinion.  

Accordingly, the RO&IC must first rule on the additional 
evidence so as not to prejudice the veteran's interests with 
respect to the outcome of his appeal.  Bernard v. Brown, 4 
Vet. App. 394 (1993).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly Pellegrini, 
supra.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice must inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim, the information and evidence 
that VA will seek to provide, the 
information and evidence the claimant is 
to provide, and request the claimant to 
provide any evidence in his possession 
that pertains to the claim or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim".  See 
Pellegrini, supra.  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should review the 
September 2003 medical opinion obtained 
by the Board which has been associated 
with the claims file.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of the Board and if it is not, 
the VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, including 
accomplishment of further examination of 
the veteran if deemed warranted, the VBA 
AMC should readjudicate the claim of 
entitlement to an increased evaluation 
for the service-connected disability of 
the right eye.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. 
§§  3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for increased 
evaluation, and may result in its denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

